Citation Nr: 0844872	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  06-08 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess 10 percent for 
stress related physiological irritable bowel syndrome (IBS).  

2.  Entitlement to an initial rating higher than 10 percent 
for right knee disability. 

3.  Entitlement to an initial rating higher than 10 percent 
for left knee disability.  

4.  Entitlement to a combined schedular rating in excess of 
70 percent for service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
February 1969.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2003 rating decision, in which the RO 
implemented the Board's August 2003 decision to grant service 
connection and an initial 10 percent rating for stress 
related physiological IBS,  effective October 18, 1989.  The 
RO also implemented the Board's decision to grant service 
connection for right knee and left knee arthritis and 
assigned initial 10 percent ratings, effective June 12, 1992.  
Notice of the determinations was provided by correspondence 
dated December 23, 2003.  On December 23, 2004, the veteran 
filed a notice of disagreement (NOD) with the initial 10 
percent ratings assigned.  A statement of the case (SOC) was 
issued in December 2005, and the veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in February 2006.  

Because the veteran has disagreed with the initial ratings 
assigned following the grant of service connection for his 
stress related physiological IBS, for right knee arthritis, 
and for left knee arthritis, the Board has characterized 
these matters in light of Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for already service-connected 
disability).

In August 2008, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
the hearing is of record.  During the hearing, the veteran 
submitted additional evidence directly for the Board's 
consideration, with a written waiver of his right to have 
this evidence initially considered by the RO.  See 38 C.F.R. 
§ 20.800 (2008).  

The Board's decision on the claim for an initial rating 
greater than 10 percent for stress-related physiological IBS 
is set forth below.  The claims for higher initial ratings 
for right knee and left knee disability, as well as the claim 
for  a combined schedular rating  in excess of 70 percent for 
service-connected disorders-for which the veteran has 
completed the first of two actions required to perfect an 
appeal as to this issue-are addressed in the remand 
following the order; these matters are being remanded to the 
RO, via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran when further action, on his 
part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.  

2.  Since the October 1989 effective date of the grant of 
service connection, the veteran's stress-related 
physiological IBS has been manifested by diarrhea and 
constipation, with more or less constant abdominal distress; 
there have been no psychiatric symptoms.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for an initial 30 percent rating for stress related 
physiological IBS have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 38 C.F.R. §§ 
3.102, 3.159, 4.7, 4,130 (2008); 38 C.F.R. § 4.132, 
Diagnostic Code (DC) 9502 (as in effect prior to November 7, 
1996); 38 C.F.R. § 4.114, DC 7319 (as in effect prior to and 
since July 2, 2001); 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In view of the Board's favorable disposition of the claim for 
a higher initial rating for stress related physiological IBS 
(granting the rating sought), the Board finds that all 
notification and development action needed to fairly 
adjudicate this claim has been accomplished.

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection, and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found), are both 
required.  See Fenderson, 12 Vet. App. at 126.

Historically, by decision of August 2003, the Board granted 
service connection for stress-related physiological IBS.  By 
rating action in November 2003, the RO effectuated the 
Board's grant of service connection and assigned an initial 
10 percent rating for stress-related physiological IBS, 
pursuant to DCs "9502-7319", which suggests-given the 
nature of the disability-consideration of the criteria for 
rating psychiatric and gastrointestinal impairment in 
evaluating the disability.  See 38 C.F.R. § 4.27. The Board 
also points out that, consistent with the criteria in effect 
in October 1989,p  Prior to November 7 1996,  psychological 
factors affecting physical condition were rated under the 
formula for evaluating psychoneurotic disorders.  When two 
diagnoses, one organic and the other psychological or 
psychoneurotic, are presented covering the organic and 
psychiatric aspect of a single disease entity, only one 
percentage evaluation will be assigned under the appropriate 
diagnostic code determined by the rating board to represent 
the major degree of disability.  When the diagnosis of the 
same basic disability is changed from an organic one to one 
in the psychological or psychoneurotic categories, the 
condition will be rated under the new diagnosis.  See 38 
C.F.R. § 4.132, DC 9502 (as in effect prior to November 7, 
1996).   Effective November 7, 1996, the schedular criteria 
for evaluating psychiatric disabilities were revised..  See 
61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  Among those changes 
was the elimination of DC 9502.  

Where, as here, there is no indication that the revised 
criteria are intended to have retroactive effect, VA has the 
duty to adjudicate the claim only under the former criteria 
for any period prior to the effective date of the new 
diagnostic codes, and to consider the revised criteria for 
the period beginning on the effective date of the new 
provisions.  See Wanner v, Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

At the outset, however, the Board notes that the RO has 
actually rated the veteran's gastrointestinal disability 
under DC 7319, for irritable colon syndrome,  See 38 C.F.R. 
§ 4.20.  Such is consistent with the evidence, which reflects 
that the veteran's gastrointestinal symptomatology represents 
the impairment associated with the service-connected 
disability.  Indeed, the veteran himself has reported 
strictly gastrointestinal symptoms.  For example, in his 
December 2004 NOD, he complained of "the constant distress 
of diarrhea and constipation along with excessive cramping 
and gas" and argued that the "IBS rating should be at 
30%."  (emphasis in original).  He also reported strictly 
gastrointestinal symptoms-diarrhea and constipation-during 
his August 2008 hearing.  

As the evidence does not show, nor does the veteran complain 
of, any psychiatric symptomatology, the record presents no 
basis for rating the disability under the psychiatric rating 
criteria.  Hence, the veteran is not prejudiced by the fact 
that the RO has not provided him notice of either the former 
or revised criteria for rating psychiatric disabilities.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  On these 
facts,  aside from consideration of DC 9052 as indicated 
above, discussion of the either the actual criteria for 
rating psychiatric disabilities (under the former or revised 
rating schedule) is unnecessary.. 

Effective July 2, 2001, the criteria for rating disabilities 
affecting the digestive system were revised.  66 Fed. Reg. 
29486 (2001).  However, there was no substantive change to DC 
7319.  Both the former and revised DC 7319 provide that a 10 
percent rating is warranted for moderate irritable colon 
syndrome manifested by frequent episodes of bowel disturbance 
with abdominal distress.  A 30 percent rating requires severe 
irritable colon syndrome manifested by diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 4.114, DC 7319 
(prior to and since July 2, 2001).

Considering the medical evidence in light of the above-noted 
criteria, and affording the veteran the benefit of the doubt, 
the Board finds that an initial 30 percent but no higher 
rating for the veteran's IBS is warranted.

On VA psychiatric examination in October 1991, the veteran 
complained of abdominal cramps and a lot of gas at times and 
diarrhea.  He reported that these symptoms began in service.  

VA records show that, in January 1993, an anoscopy and 
flexible sigmoidoscopy were performed because of increasing 
rectal drainage.  There was evidence of rather prominent 
hemorrhoids but no evidence of a fissure or fistula.  The 
veteran was prescribed Metamucil to control his bowels.  

During an April 1994 hearing, the veteran reported having 
periods of diarrhea and gas.  

During an October 2002 VA examination, the veteran reported 
that since discharge from service he had had constant lower 
abdominal pain, bloating, cramps, and diarrhea alternating 
with constipation.  He stated that he had diarrhea weekly, 
and pain and bloating several days per month.  Clinical 
evaluation revealed hyperactive bowel sounds.  The abdomen 
was tympanic.  The examiner noted that the veteran had been 
prescribed dicyclomine (for stomach cramps) and psyllium (for 
irritable bowel) since October 1993.  

An April 2005 VA treatment note reflects that the veteran was 
taking oral psyllium three times a day for stool regularity.  

During an August 2008 hearing, the veteran testified that he 
had periods of diarrhea and constipation.  He stated that 
during a typical cycle the medication he took for diarrhea 
caused him to become constipated.  He also reported having 
constant abdominal distress and gas, to the point that he had 
to keep a change of clothes at the office.  

The aforementioned evidence reflects that the veteran's 
disability has been manifested by severe gastrointestinal 
symptoms.  Diarrhea, gas, and constipation, with more or less 
constant abdominal distress have been demonstrated by VA 
treatment records and credible hearing testimony.  This type 
of symptomatology is more disabling than that reflected in 
the criteria for mild or moderate irritable colon syndrome.  
Thus, the symptoms associated with the veteran's disability 
are better approximated by the criteria for a 30 percent 
rating.  

Arguably, the veteran's IBS has been at this level of 
disability since the effective date of the grant of service 
connection.  Therefore, and with resolution of all reasonable 
doubt in the veteran's favor, the Board finds that, 
consistent with the veteran's request, an initial 30 percent 
rating-the highest assignable under DC 7319-is warranted 
from October 18, 1989.


ORDER

An initial 30 percent rating for stress-related physiological 
IBS is granted, subject to the legal authority governing the 
payment of compensation benefits.


REMAND

The Board's review of the claims file reveals that further RO 
action on the remaining claims on appeal is warranted.

In this appeal, the veteran's has been awarded separate 10 
percent ratings for right and left knee arthritis under 
38 C.F.R. § 4.71a, DCs 5003-5261.  

Degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When there is limited motion that  would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for arthritis of a major 
joint.  See 38 C.F.R. § 4.71a, DCs 5003, 5010.

For the knees, limitation of motion is rated under DCs 5260 
for flexion and 5261 for extension.  Under DC 5260 for 
limitation of flexion of the leg, a 0 percent rating is 
warranted where flexion is limited to 60 degrees, a 10 
percent rating is warranted where flexion is limited to 45 
degrees, a 20 percent rating is warranted where flexion is 
limited to 30 degrees, and a 30 percent rating is warranted 
where flexion is limited to 15 degrees.  

Under DC 5261 for limitation of extension of the leg, a 0 
percent rating is warranted for extension limited to 5 
degrees, a 10 percent rating is warranted for extension 
limited to 10 degrees, a 20 percent valuation is warranted 
for extension limited to 15 degrees, a 30 percent rating is 
warranted for extension limited to 20 degrees, a 40 percent 
rating is warranted for extension limited to 30 degrees, and 
a 50 percent rating is warranted for extension limited to 45 
degrees.  

Standard motion of a knee is from 0 degrees on extension to 
140 degrees on flexion.  38 C.F.R. § 4.71, Plate II.

A recent General Counsel Opinion, VAOPGCOREC 9-2004, states 
that separate ratings under DC 5260 and DC 5261 may be 
assigned for limited flexion and limited extension of the 
same joint.

Additionally, DC 5257 provides that a 10 percent rating is 
warranted where there is slight recurrent subluxation or 
lateral instability of the knee and a 20 percent rating is 
warranted where the recurrent subluxation or lateral 
instability of the knee is moderate.  38 C.F.R. § 4.71a, DC 
5257.  (2008).  The VA General Counsel also has held that 
separate ratings may be assigned under DCs 5010-5003 and 5257 
for arthritis resulting in limited and/or painful motion and 
instability affecting the knee.  See VAOPGCPREC 9-98 and 
VAOPGCPREC 23-97.  

In this case, the most recent VA examination in April 2003 
did not reveal findings that support assignment of separate 
ratings.  Indeed, the examination report indicated that 
"both knee joints are stable and demonstrate normal range of 
motion from 0 to 140 degrees."  However, a June 2006 private 
examination noted that the veteran wore a left knee 
"unloader brace" and that his range of motion was extremely 
limited in all planes.  To ensure that the record reflects 
the current severity of the disability, the Board finds that 
a more contemporaneous examination, with findings responsive 
to the applicable rating criteria, is needed to properly 
evaluate the service-connected right and left knee 
disabilities.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Hence, the RO should arrange for the veteran to undergo 
orthopedic examination, by an appropriate physician, at a VA 
medical facility.  The veteran is hereby notified that 
failure to report to the scheduled examination, without good 
cause, may result in a denial of the claim (as the original 
claim will be considered on the basis of evidence of record).  
See 38 C.F.R. § 3.655.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file a copy of 
the notice of the date and time of the examination sent to 
him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  During the 
August 2008 hearing, the veteran indicated that he was 
currently being treated by a VA physician at the Savannah 
Outpatient Clinic in Savannah, Georgia.  The Board notes that 
the most recent VA treatment associated with the claims file 
are dated in 2005.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent VA treatment records 
from the Savannah Outpatient Clinic and the Charleston VA 
Medical Center (VAMC) (the parent facility of the Savannah 
Clinic), since January 2005, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) as regards requests for 
records from Federal facilities.

To ensure that all due process requirements are met, the RO 
should give the veteran another opportunity to provide 
information and/or evidence pertinent to his claims on 
appeal.  The RO's letter to the veteran should explain that 
he has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should  ensure that 
its letter to the veteran meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)-
particularly, as regards assignment of disability ratings and 
effective dates-as appropriate.   

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.
The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.

As a final matter, the Board notes that the claims file 
reflects that, in the November 2003 rating decision on 
appeal, the RO assigned a combined disability rating of 70 
percent for the veteran's service-connected disabilities.  In 
the December 2004 NOD, the veteran expressed disagreement 
with the combined disability rating assigned.  Although a NOD 
has been filed with the combined disability rating assigned 
in the November 2003 rating decision, the RO has yet to issue 
a SOC with respect to that claim, the next step in the 
appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. 
App. 433, 436 (1997).  Consequently, this matter must be 
remanded to the RO for the issuance of an SOC.  Id.  The 
Board emphasizes, however, that to obtain appellate review of 
any issue not currently in appellate status; a perfected 
appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.201, 20.202.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO must furnish to the veteran and 
his representative an SOC with respect to 
the issue of entitlement to a combined 
disability rating in excess of 70 percent 
for service-connected disabilities, along 
with a VA Form 9, and afford them the 
appropriate opportunity to file a 
substantive appeal to perfect an appeal as 
to that issue.  The veteran and his 
representative are hereby reminded that. 
to obtain appellate review of the 
aforementioned matter, a timely appeal 
must be perfected within 60 days of the 
issuance of the SOC

2.  The RO should obtain from the Savannah 
Outpatient Clinic and the Charleston VAMC 
all records of evaluation and/or treatment 
for the veteran's knees , since January 
2005.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional evidence not of record that 
pertains to the claims of higher initial 
rating for right and left knee disability.  
The RO should also ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above) as regards VA's 
assignment of disability ratings and 
effective dates, as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond, although VA may decide 
the claim within the one-year period.

4.  The RO should assist the veteran in 
obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

5.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's response 
has expired, the RO should arrange for the 
veteran to undergo  orthopedic 
examination, by appropriate physician, at 
a VA medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the report of examination 
should include discussion of the veteran's 
documented medical history and assertions. 
All indicated tests and studies (to 
include X-rays of the knees) should be 
accomplished (with all findings made 
available to the requesting physician 
prior to the completion of his or her 
report) and all clinical findings should 
be reported in detail.

The physician should conduct range of 
motion testing of each knee (with findings 
expressed in degrees), and render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination.  If 
pain on motion is observed, the doctor 
should indicate the point at which pain 
begins.  He or she should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss of 
either knee due to pain and/or any of the 
other symptoms noted above during flare-
ups and/or with repeated use; to the 
extent possible, he should express such 
functional loss in terms of additional 
degrees of limited motion.

The examiner should also expressly 
indicate whether the veteran has 
instability of either knee, and, if so, 
whether such instability is best 
characterized as slight, moderate, or 
severe.

The physician should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinion expressed, in a printed 
(typewritten) report.

6.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to him by the 
pertinent VA medical facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims remaining 
on appeal in light of all pertinent 
evidence and legal authority (to include, 
as indicated above, VA General Counsel 
opinions that held that separate ratings 
for limited flexion and extension of the 
same knee joint, and for arthritis 
resulting in limited or painful motion and 
instability of the knee, may be assigned).

9.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


